The opinion of the Court was delivered by
Sergeant, J.
The proper construction of the words'in question, would seem to be that which was given by the court below. “ The said Young doth agree to have the said boat ready for the spring trade, on the 1st of March ensuing, and on failure whereof he agrees to pay 10 dollars damages for every day after that time, until the boat is ready.” This, according to the literal construction, is a covenant that the boat shall be ready on the 1st of March ensuing — -for the spring trade. The former fixes the time — the latter describes the purpose for which she is to be employed. Were we to construe it as contended for, that the opening of the spring trade was the time contemplated, then no certain time would be fixed; for it would depend on the weather, and the preparations by the state for opening the navigation. Neither party would know beforehand when the contract was to be performed, so as to be mutually executed, by delivery of the boat and payment of the money; whereas the damages are given to secure the performance by a certain time-, and no other time is mentioned but the 1st of March. It was very important to the defendant that there should be a fixed period when he should receive the boat, in order that he might equip and fit her for the spring trade, which could not, strictly speaking, commence earlier than the 1st of March, and usually begins in the course of that month, though sometimes longer delayed by accidental circumstances.
Judgment aifirmed.